MEMORANDUM OPINION
                                        No. 04-11-00100-CV

                                          Olga WILSON,
                                             Appellant

                                                 v.

                                     Danny Wayne WILSON,
                                           Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-01369
                       Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: March 16, 2011

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                             PER CURIAM